 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:10-cr-0223 JAM KJN P
12                       Respondent,
13            v.                                        ORDER
14    HODA SAMUEL,
15                       Movant.
16

17           Movant is proceeding pro se with a motion under 28 U.S.C. § 2255. On November 6,

18   2018, movant requested the appointment of counsel, and to release funds from the garnishment

19   order to allow movant to hire counsel.

20           There currently exists no absolute right to appointment of counsel in § 2255 proceedings.

21   See, e.g., Irwin v. United States, 414 F.2d 606 (9th Cir. 1969). However, 18 U.S.C. § 3006A

22   authorizes the appointment of counsel at any stage of the case “if the interests of justice so

23   require.” See Rule 8(c), Rules Governing Section 2255 Proceedings. In the present case, the

24   court does not find that the interests of justice would be served by the appointment of counsel at

25   this time.

26           Moreover, movant cites no authority for her request that the court release funds from the

27   garnishment order. In addition, movant’s prior motion for a carve-out order for attorney fees

28   (ECF No. 729) was denied by the district court (ECF No. 730). Her request is denied.
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that movant’s motion (ECF No. 813) is denied

 2   without prejudice.

 3   Dated: November 7, 2018

 4

 5

 6
     /samu0223.207
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
